DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The instant “device” claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Also, each of claims 1, 2, and 3 is considered indefinite because the claims lack a proper transitional phase, such as “comprising”, to define the scope of the claims with respect to what additional components, if any, are excluded from the scope of the claims.  See MPEP § 2111.03.
	Regarding claim 5, the recitation of “the gaseous material” (at line 4), which refers to one gaseous material, renders the claim indefinite because the claim sets forth “one or more kinds of gaseous raw materials” (at lines 2-3), which refers to one gaseous material or a plurality of gaseous materials.
	Also, the recitation of “the liquid raw material” (at line 7), which refers to one liquid material, renders the claim indefinite because the claim sets forth “one or more kinds of liquid raw materials” (at line 3), which refers to one liquid material or a plurality of liquid materials.
	Also, the relationship between “a plane” (twice recited, at lines 5 and 8) and “a plane” previously set forth in claim 2 (at line 11) is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 10,512,889).
Okamoto et al. discloses a flow type reaction device for continuously reacting two or more kinds of raw materials (see FIG. 2; column 6, line 14, to column 8, line 34) comprising:
a mixing section (i.e., a section including a mixer 114) configured to mix two or more kinds of raw material (i.e., a first raw material from a raw material tank 112a and a second raw material from a raw material tank 112b); and a reaction section (i.e., a section including a pipe 120 of microreactor 110) which is provided on a secondary side (i.e., downstream side) with respect to the mixing section, and configured to obtain a product by reacting two or more kinds of the raw materials; wherein the mixing section includes a mixing device (i.e., the mixer 114) configured to mix two or more of the raw materials and two or more supply pipes (i.e., pipes 118a, 118b) configured to supply each of the two or more kinds of the raw materials to the mixing device; wherein the supply pipes 118a,118b are respectively connected to the mixing device 114; and wherein at least one of the supply pipes has, in the vicinity of a connection portion of the supply pipe with the mixing device 114, a suppression mechanism (i.e., a small diameter portions 128a, 128b; e.g., configured as a small diameter portion 28, 400, or 410 as shown in FIG. 5, 6, or 7; see column 5, lines 25-51; column 13, lines 51-47) configured to suppress movement of a fluid from the mixing device 114 to the supply pipe 118a,118b (i.e., “… a pressure loss is controlled by small diameter portions 128a, 128b, and therefore the flow rates of the liquid raw materials become small.  As a result, the occurrence of a backflow of the liquid raw materials is prevented.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns (US 2,645,463).
Regarding claim 1, Stearns discloses a flow type device (see FIG. 3; column 3, lines 7-52) comprising: a mixing section (i.e., a section including a mixing zone 14) configured to mix two or more kinds of raw materials; and a downstream section (i.e., a section including baffle members 15 and another mixing zone 16) provided on a secondary side (i.e., downstream side) with respect to the mixing section 14, and configured to obtain a product from the mixture of the raw materials; the mixing section including a mixing device (i.e., a conduit 3 defining the mixing zone 14) configured to mix two or more of the raw materials, and two or more supply pipes (i.e., conduit elements 11 and 12) configured to supply each of two or more kinds of raw materials to the mixing device; the supply pipes 11,12 being respectively connected to the mixing device, and at least one of the supply pipes 11,12 has, in the vicinity of a connection portion of the supply pipe with the mixing device (i.e., at their respective discharge end portions 11a,12a), a suppression mechanism (i.e., an orifice plate member 11b,12b) configured to suppress movement of a fluid from the mixing device to the supply pipes (i.e., the structure of the orifice plate members 11b,12b is inherently able to suppress a back-flow of materials from the mixing device into the supply pipes due to the formation of a restricted diameter in the flow paths of the supply pipes 11,12).  The recitation of the intended use of the flow type device as a “flow type reaction device”, whereby the downstream section is configured to obtain a product by reacting two or more kinds of the raw materials, does not impart further patentable weight (structure) to the claim.  The flow type device of Stearns structurally meets the claim limitations and would be capable of performing the intended use in the event that 
Regarding claims 2 and 3, the same comments with respect to Stearns apply (see rejection of claim 1 above).  Furthermore, Stearns discloses that at least one of the supply pipes (i.e., the conduit element 12, which is a vertically oriented pipe; see FIG. 3) is connected to the mixing device from above with respect to a plane on which the mixing device is disposed (i.e., the conduit 3 defining the mixing zone 14 extends horizontally; see FIG. 3).
Regarding claim 4, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  The raw materials are merely materials being worked upon by the apparatus during an intended use. See MPEP § 2115.  
Regarding claim 5, the same comments with respect to Stearns apply (see rejection of claim 4 above).  In addition, Stearns (see FIG. 3) discloses that at least one of the supply pipes (i.e., conduit element 12) is connected to the mixing device 3,14 from above with respect to a plane on which the mixing device is disposed, and at least one of the supply pipes (i.e., conduit element 11) is connected to the mixing device 3,14 in parallel to a plane on which the mixing device 3,14 is disposed.  The recitations with respect to the supply of either a gaseous material or a liquid raw material through the specific supply pipes is considered an intended use of the apparatus that does not impart further patentable weight to the claim.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarancon (US 5,482,682).
	Regarding claim 1, Tarancon discloses a flow type reaction device for continuously 
	a mixing section (i.e., a section including an interactor 10) configured to mix two or more kinds of raw materials (i.e., solvents S, fluorine gas F2, hydrocarbons CNHN+2); and a reaction section (i.e., thermobath 20) provided on a secondary side (i.e., a downstream side) with respect to the mixing section and configured to obtain a product by reacting two or more kinds of the raw materials (i.e., reactions continue in the thermobath 20 because it functions to “complete the reaction”; see column 5, lines 45-49); the mixing section including a mixing device (i.e., a mixing chamber portion of the interactor 10) configured to mix two or more kinds of the raw materials, and two or more supply pipes (i.e., the pipes defining the fluid supply path portions of the interactor 10 and the fluid supply paths of solubilizers 40 and 50) configured to supply each of two or more kinds of the raw materials to the mixing device; the supply pipes being respectively connected to the mixing device, and at least one of the supply pipes has, in the vicinity of a connection portion of the supply pipe with the mixing device, a suppression mechanism (i.e., an injector 10a in a first supply pipe and an injector 10b in a second supply pipe) configured to suppress movement of a fluid from the mixing device to the supply pipe (i.e., the injectors 10a,10b are inherently able to suppress a back-flow of fluid through the supply pipes due to the structure of the injectors 10a,10b, which provide a narrowing of the flow paths by means of the small diameter orifices of the injectors 10a,10b).
	Regarding claim 4, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  The recited raw materials are merely materials being worked upon by the apparatus during an intended use.  CNHN+2, such as methane, ethane, propane, and butane, see column 3, lines 22-23; molecular fluorine gas F2) and one or more kinds of liquid raw materials (i.e., liquid solvents S).
	Regarding claim 6, Tarancon discloses a separation section (i.e., a section including separators 60 and 70 connected to the thermobath 20 by way of an output 204; see FIG. 1-2; column 5, lines 52-62) provided on a secondary side (i.e., a downstream side) with respect to the reaction section, and configured to separate a target substance from a product 
(i.e., hydrogen fluoride is discharged through a line 211 by a pump 100; solvent discharged to a receiver 90 through a line 211; and a purified fluorinated hydrocarbon product discharged through line 210 to a product collector 80).
Claims 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2015-208718 A).
Regarding claim 2, Shimizu et al. discloses a flow type reaction device for continuously reacting two or more kinds of raw materials (i.e., a gas-liquid reaction apparatus; see FIG. 1-2; machine translation) comprising:
a mixing section (i.e., a section including a mixer 5) configured to mix two or more kinds of raw materials (i.e., a gas phase component from a gas phase component supply source 2; and a liquid phase component from a liquid phase component supply source 3), and a reaction section (i.e., a section including a microreactor 4) provided on a secondary side (i.e., a downstream side) with respect to the mixing section, and configured to obtain a product by reacting two or more kinds of the raw materials; wherein the mixing section includes a mixing 5) configured to mix two or more kinds of the raw materials, and two or more supply pipes (i.e., the supply pipe connecting the gas phase component supply source 2 to a branch flow channel 5a of the mixer 5; also, the supply pipe connecting the liquid phase component supply source 3 to a branch channel 5b of the mixer 5) configured to supply each of two or more kinds of the raw materials to the mixing device; wherein the supply pipes are respectively connected to the mixing device, and at least one of the supply pipes (i.e., the pipe connecting the gas phase component supply source 2 to the branch flow channel 5a of the mixer 5) is connected to the mixing device from above with respect to a plane on which the mixing device is disposed (see FIG. 1-2).
Regarding claim 5, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  The raw materials are merely materials worked upon by the apparatus during an intended use.  In any event, Shimizu et al. (FIG. 1-2) discloses a combination of a gaseous raw material (i.e., the gas phase component from the gas phase component supply source 2) and a liquid raw material (i.e., the liquid phase component from the liquid phase component supply source 3).  Shimizu et al. also discloses that at least one of the supply pipes (i.e., the supply pipe from the gas phase component supply source 2) is configured to supply gaseous material to the mixing device 5 from above (i.e., via branch flow channel 5a) with respect to a plane on which the mixing device is disposed, and at least one of the supply pipes (i.e., the supply pipe from the liquid phase component supply source 3) is configured to supply liquid raw material to the mixing device 5 (i.e., via branch flow channel 5b) parallel to a plane on which the mixing device is disposed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tarancon (US 5,482,682).
	Regarding claims 2 and 3, the same comments with respect to Tarancon apply (see rejection of claim 1, above).  In addition, Tarancon discloses that to the mixing device 10 in FIG. 2 may alternatively comprise the mixing device 10B in FIG. 5B (see column 3, lines 1-2; column 4, lines 56-67).  It is further noted that Tarancon (see column 5, lines 26-29) refers to the apparatus in FIG. 2 as a “vertical” arrangement and the apparatus in FIG. 3 as a “horizontal” arrangement.  Therefore, applying the same directional definition across the Figures, one of ordinary skill in the art would have interpreted the supply pipe 14 in FIG. 5B as being connected to the mixing device “from above” (i.e., corresponding to “vertical”), with respect to a plane on 
It would have been an obvious design consideration for one of ordinary skill in the art to configure at least one of the supply pipes to connect to the mixing device from above, with respect to a plane one which the mixing device is disposed, in the flow type reaction device of Tarancon because it was disclosed that such configuration was alternatively suitable for the structure of the mixing device.
Regarding claim 5, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  The raw materials are merely materials being worked upon by the apparatus during an intended use.  In any event, Tarancon discloses that the two or more kinds of raw materials may include one or more kinds of gaseous raw materials (i.e., gaseous hydrocarbons CNHN+2, such as methane, ethane, propane, and butane, see column 3, lines 22-23; and molecular fluorine gas F2) and one or more kinds of liquid raw materials (i.e., liquid solvents S).  Therefore, during use of the mixing device 10B in FIG. 5B, the at least one supply pipe connected to the mixing device from above with respect to a plane on which the mixing device is disposed (i.e., the supply pipe for feeder port 14, FIG. 5B) would be configured to supply gaseous material to the mixing device (i.e., either the molecular fluorine gas F2 or the gaseous hydrocarbon CNHN+2, which was premixed with the solvent S in the solubilizer 40 or 50, FIG. 2); and at least one of the supply pipes connected in parallel to a plane on which the mixing device is disposed (i.e., the supply pipe for feeder port 12, FIG. 5B) would be configured to supply the liquid raw material to the mixing device (i.e., the solvent S, received from either solubilizer 40 or 50.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2015-208718 A) in view of Yoshida et al. (US 2010/0112094).
Regarding claim 1, Shimizu et al. discloses a flow type reaction device for continuously reacting two or more kinds of raw materials (i.e., a gas-liquid reaction apparatus; see FIG. 1-2; machine translation) comprising:
a mixing section (i.e., a section including a mixer 5) configured to mix two or more kinds of raw materials (i.e., a gas phase component from a gas phase component supply source 2; a liquid phase component from a liquid phase component supply source 3), and a reaction section (i.e., a section including a microreactor 4) provided on a secondary side (i.e., a downstream side) with respect to the mixing section, and configured to obtain a product by reacting two or more kinds of the raw materials; wherein the mixing section includes a mixing device (i.e., the mixer 5) configured to mix two or more kinds of the raw materials, and two or more supply pipes (i.e., the supply pipe connecting the gas phase component supply source 2 to a branch flow channel 5a of the mixer 5; also, the supply pipe connecting the liquid phase component supply source 3 to a branch channel 5b of the mixer 5) configured to supply each of two or more kinds of the raw materials to the mixing device; wherein the supply pipes are respectively connected to the mixing device, and at least one of the supply pipes has a suppression mechanism (i.e., check valves 11, 14) configured to suppress movement of a fluid backward through the supply pipes.
Shimizu et al., however, fails to disclose that the suppression mechanisms 11,14 are specifically “in the vicinity of a connection portion of the supply pipe with the mixing chamber”, such that the suppression mechanism is configured to suppress movement of a fluid from the 
Yoshida et al. discloses a flow type reaction device for continuously reacting two or more kinds of raw materials (see FIG. 1), said device comprising a mixing section configured to mix two or more kinds of raw materials (i.e., a section including a meeting point comprising a “T” connecting the lines 1 and 2, where the reactants first contact one another); and a reaction section (i.e., a section include a static mixer 3 and a reaction solution transporting pipe 4) on a secondary side (i.e., a downstream side) with respect to the mixing section and configured to obtain a product by reacting two or more kinds of the raw materials; the mixing section including a mixing device (i.e., the “T” connecting the lines 1 and 2) configured to mix two or more of the raw materials, and two or more supply lines (i.e., the lines 1 and 2) configured to supply each of two or more kinds of the raw materials to the mixing device.  Specifically, Yoshida et al. discloses that at least one of the supply pipes 1,2 has, in the vicinity of a connection portion of the supply pipe with the mixing device, a suppression mechanism configured to suppress movement of a fluid from the mixing device to the supply pipe (i.e., “Preferably, a back pressure control valve may be attached to each of the feed pipes for hydrogen peroxide and sulfuric acid to prevent the one material from flowing into the feed pipe for the other material or to prevent backflow of the reaction solution. The position of the back pressure control valve may preferably be as close to the meeting point of the two materials as possible,” at paragraph [0047]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention position the suppression mechanisms of the flow type reaction device of Shimizu et al. “in the vicinity of a connection portion of the supply pipe 
Regarding claim 3, the same comments with respect to Shimizu et al. and Yoshida et al. apply (see rejection of claim 1 above).  In addition, Shimizu et al. (see FIG. 1-2) discloses at least one of the supply pipes (i.e., the pipe connecting the gas phase component supply source 2 to the branch flow channel 5a of the mixer 5) is connected to the mixing device from above with respect to a plane on which the mixing device is disposed (see FIG. 1-2).
Regarding claim 4, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  The raw materials are merely materials being worked upon by the apparatus during an intended use.  In any event, Shimizu et al. (see FIG. 1-2) discloses that the raw materials comprise a combination of a gaseous raw material (i.e., a gas phase component from the gas phase component supply source 2) and a liquid raw material (i.e., a liquid phase component from the liquid phase component supply source 3).  
Regarding claim 6, Shimizu et al. (see FIG. 1; machine translation) further discloses a separation section (i.e., a section including a gas/liquid separator 7) provided on a secondary side (i.e., downstream side) with respect to the reaction section 4, and configured to separate a target substance from a product (i.e., a gas phase product, discharged through a back pressure valve 6; and a liquid phase product, discharged to a storage tank 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774